The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance is that the cited prior art does not disclose a molded pulp product of structure including water and oil resistant agent comprising a fluorine containing copolymer having repeating units derived from monomer of formula claimed (claim 26). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HALPERN whose telephone number is  (571)272-1190. 



/MARK HALPERN/Primary Examiner, Art Unit 1748